Citation Nr: 0032519	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from January 1944 to May 1946.  
He died in November 1997.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory 
cause of death is inherently one not related to the principal 
cause.  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  When considering 
whether a condition was a contributory cause of death, "it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection."  38 C.F.R. § 3.312.  A claim for service 
connection for the cause of a veteran's death is a new claim 
regardless of the status of adjudications concerning service-
connection claims brought by the veteran during his lifetime.  
See 38 C.F.R. § 20.1106 (2000).

The veteran died in November 1997.  The Certificate of Death 
named cardiogenic shock as the immediate cause of the 
veteran's death.  Coronary artery disease was noted to be a 
condition leading to the immediate cause of death.  The 
Certificate of Death did not indicate whether an autopsy was 
performed or not.

At the time of his death, the veteran was service connected 
for residuals of bilateral trench foot.  The appellant 
contends that this disability was the principal or a 
contributing cause of the veteran's death.  

"[A] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in-service."  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  In this regard, the medical evidence 
currently of record indicates that the veteran died shortly 
after having undergone bypass surgery on his left leg for 
peripheral vascular disease.  His treating physician, Richard 
L. Hurwitz, M.D., submitted a statement to the RO in December 
1997 which opined that the veteran's service connected trench 
foot was connected to his later development of severe 
peripheral vascular disease.  Dr. Hurwitz opined that 
peripheral vascular disease necessitated the bypass surgery, 
and he observed that the veteran died of a myocardial 
infarction two calendar days after the surgery.  
Complimenting this opinion is the opinion of Meredith B. 
Rose, M.D., who submitted statements to the RO in December 
1997 and November 1998 to the same effect, and explicitly 
observed that the bypass surgery might have produced the 
myocardial infarction. 

Unfortunately, it is not evident that either Dr. Hurwitz or 
Dr. Rose had access to the entire evidentiary record.  The 
basis for the RO's denial, however, clearly does not meet the 
now well established standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which demands that 
adjudicators not rely on their own unsubstantiated medical 
judgment in the resolution of claims.  Therefore, further 
development is in order.  Indeed, the Board notes that the 
records of the veteran's terminal care, as well as the office 
records of Drs. Rose and Hurwitz have yet to be secured for 
incorporation into the claims folder.

VA has a duty to assist a claimant with the development of 
probative evidence. The Veterans Claims Assistance Act of 
2000 requires VA to provide a medical examination or opinion 
if such is necessary to make a decision on a claim for 
compensation.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C.A. § ; 38 C.F.R. § 38 U.S.C.A. § 5103A); 
see also Ashley v. Brown, 6 Vet. App. 52, 58 (1993). The new 
legislation also provides that VA must make reasonable 
efforts to obtain records pertinent to a claim, and if the 
records could not be secured, VA must so notify the claimant.  
See Veterans Claims Assistance Act of 2000, Pub. L.106-475, § 
3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5103A).

Hence, this case is REMANDED to the RO for the following 
actions:

1.  After securing any necessary releases 
from the appellant, the RO should attempt 
to secure all treatment records 
pertaining to care provided to the 
veteran by Richard L. Hurwitz, M.D. and 
Meredith B. Rose, M.D. as well as the 
complete file of the veteran's terminal 
hospitalization.  Also, the RO should 
contact the appellant and afford her an 
opportunity to identify and/or submit any 
additional evidence relevant to her 
claim, to include records of care 
received by the veteran for his service-
connected disability, as well as for any 
vascular or arterial disorder or event 
prior to his death.  In addition, the RO 
must take action to obtain a copy of the 
report of any autopsy that was performed.  
Documentation of all efforts to obtain 
these records must be placed in the 
claims file.  All records obtained must 
be incorporated into the claims file.  If 
the RO is unable to obtain any record 
specifically identified by the appellant, 
it must notify her and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  After the above-described development 
has been accomplished, the RO should 
obtain an opinion from a VA cardiologist 
concerning the principal and any 
contributing causes of the veteran's 
death.  A copy of this Remand and of the 
veteran's claims folder must be made 
available to and reviewed by the 
cardiologist.  Following his/her review 
of all of the evidence, the cardiologist 
must offer an opinion addressing the 
following questions: 

(a)  What disorder or disorders 
caused the veteran's death, either 
as a principal or as a contributing 
cause, and if more than one, what is 
the relation between and among those 
disorders?  

(b)  In what way, if any, did the 
November 1997 left leg bypass 
surgery cause or help to cause his 
myocardial infarction approximately 
two days thereafter?

(c)  Is it at least as likely as not 
that the disorder or disorders that 
caused the death of the veteran were 
related to his service connected 
bilateral trench foot residuals, or 
to another disease or injury that 
was incurred or aggravated during 
service?

A complete rationale for each conclusion 
must be presented.  The opinion should be 
typed.

3.  Thereafter, the RO should review the 
cardiologist's opinion to ensure that it 
is in complete compliance with the 
directives of this Remand.  If the 
opinion is deficient in any manner, the 
RO must take corrective action at once.

The RO should then readjudicate the claim presented.  If the 
benefits sought are not granted, the appellant and her 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


